UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-2314



WILLIAM KWAME DOH,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-675-651)


Submitted:   July 28, 2006                 Decided:   August 3, 2006


Before WILKINSON and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner. Peter D. Keisler, Assistant Attorney
General, M. Jocelyn Lopez Wright, Assistant Director, Diane
Kelleher, OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          William    Kwame   Doh,    a   native   and     citizen   of   Ghana,

petitions for review of a Board of Immigration Appeals (“Board”)

order adopting and affirming the immigration judge’s decision

denying the motion to reopen.       We deny the petition for review.

          We   do   not   have   jurisdiction     to    review   the     Board’s

decision not to sua sponte reopen proceedings.              Ali v. Gonzales,

448 F.3d 515, 518 (2d Cir. 2006).              In addition, we find the

immigration judge did not abuse his discretion in denying the

motion to reopen as untimely.           See 8 C.F.R. § 1003.23(b)(4)(ii)

(2005).

          Accordingly,     we    deny    the   petition    for   review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                             PETITION DENIED




                                    - 2 -